DETAILED ACTION
Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Li et al. (CN 207560279), teaches of an earphone comprises: a plurality of pressure sensors, at least one of the plurality  pressure sensor is fixed to a holding area of the earphone, and a processing unit for controlling the earphone according to the pressure signal of the plurality of pressure sensor. The close prior art failed to teach of an earphone having a touch sensor disposed within a stem of the earphone and configured to detect a touch on the stem and  
a strain gauge that is configured to detect movement of a spring member disposed within the stem when a force is applied to the stem; and a controller that uses one or more signals from the strain gauge or the touch sensor to determine inputs to the earphone., as claimed in claim 1. Regarding claim 8, it recited a flexible member disposed within the stem; a touch sensor coupled to the flexible member and configured to detect a touch on the stem; a strain gauge that is configured to detect movement of the flexible member when a force is applied to the stem; and a controller that determines one or more inputs using the touch or the force. Regarding claim 15, it recited a touch sensor coupled to the stem and configured to detect a touch on the stem; a strain gauge coupled to the touch sensor that is configured to detect a force applied to the stem; and a controller that determines one or more inputs using the strain gauge or the touch sensor. Therefore, the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 8 and 15 are allowed. 
Claims 2-7 are allowed for their dependency from independent claim 1.
Claims 9-14 are allowed for their dependency from independent claim 8.
Claims 16-20 are allowed for their dependency from independent claim 15.
Conclusion
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653